DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Invention I, directed to a device, and Claims 1-5 in the response to restriction requirements filed 12/13/21 is acknowledged.  

Status of Claims
Claims 6-13 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-5 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “poly-pyramid shape”, cited by Claim 3, must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0015 recites that side surfaces of a to be created three-dimensional device have a triangular shape, and that when they are folded, the frame turns into a poly-pyramid shape, not explaining what a poly-pyramid shape is, while explaining and shown in the drawings a “pyramid” shape.  Clarification of paragraph 0015 is required, since Claim 3 also recites “poly-pyramid shape”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In re Claim 1: Claim 1 recites (lines 1-6): “A three-dimensional electronic device manufactured through a polymer frame solvent-plasticizing process, comprising:
a polymer frame configured to have a planar figure-like shape to have a polygonal bottom and a plurality of polygonal adjacent surfaces which abut on any one of edges of the bottom; and a flexible electronic device which is transferred to the polymer frame”. The recitation is unclear, since a planar shape of a frame does not create a three-dimensional electronic device, and Clam 1 does not specify what does have a three-dimensional shape. In addition, the recitation conflicts with the specification of the application, not teaching that a plurality of polygonal surfaces abut one of edges of the bottom, but teaching that one polygonal surface abuts one edge (e.g., a side) of a bottom. 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the second limitation of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitations of Claim 1 were interpreted in accordance with the specification as: “A three-dimensional electronic device manufactured through a polymer frame solvent-plasticizing process, which, in an initial stage of manufacturing, comprised a polymer frame configured to have a planar figure-including a polygonal bottom and a plurality of polygonal adjacent side surfaces each abutting a corresponding side of the polygonal bottom; the three-dimensional electronic device comprising a three-dimensional polymer frame with a flexible electronic device transferred to a softened polymer frame, the three-dimensional polymer frame has Young’s modulus different from those of the initial planar polymer frame”.
In re Claim 2: Claim 2 recites: “wherein the adjacent surfaces are folded at a predetermined angle”. The recitation is unclear, since “adjacent surfaces” of Claim 1 belong to a planar-shaped polymer frame, while “folding” is a feature of a three-dimensional device. 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation of Claim 2 was interpreted as: “wherein, in the three-dimensional electronic device, each of the adjacent surfaces, initially disposed on a plane, is folded at a predetermined angle”.
In re Claim 3: Claim 3 recites: “the adjacent surfaces are formed into a triangular shape and are folded such that the polymer frame is formed into a poly-pyramid shape”.
The recitation is unclear, since Examiner found no explanation of a “poly-pyramid” shape in the specification (including drawings), and it is not quite clear how to create “a poly-pyramid shape” when each of side surfaces has a triangular shape.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claim 3 was interpreted as: “the adjacent surfaces of the planar figure-like polymer frame are formed into a triangular and in the three-dimensional polymer frame, they are folded such that the polymer frame is formed into a pyramid shape”.
In re Claim 4: Claim 4 has a limitation similar to that of Claim 3, which is unclear for the same reason that is cited for Claim 3, and for this Office Action, the limitation was interpreted as: “the adjacent surfaces of the planar figure-like polymer frame are shaped into a polygonal shape and in the three-dimensional polymer frame, they are folded such that the polymer frame is formed into a polyhedral shape”.
In re Claim 5: Claim 5 recites: “the polymer frame has a difference in thickness distribution, and a thickness of the polymer frame is thinner at a folded portion”. The recitation is unclear, since leads to a question – which polymer frame has the cited difference – a planar-shaped frame or a three-dimensional frame?
Appropriate correction is required to clarify the claimed language.
For this Office Action, based on Fig. 2 and its description in the specification, the above limitation of Claim 5 was interpreted as: “before folded into a three-dimensional shape, the polymer frame had a difference in a thickness distribution, being thinner at folded portions”.

Allowable Subject Matter
Claim 1, as interpreted, is allowable.
Reason for Indicating Allowable Subject Matter
Although there are multiple prior art teaching or making obvious various limitations of Claim 1, as interpreted, these prior art, alone or in combination, do not make obvious such limitation of Claim 1, as interpreted, as: “the three-dimensional 
The prior art of record, teaching and/or making obvious various limitations of Claim 1, as interpreted, include: Torres (NPL), Dazzi et al. (US 2,634,248), or Roby et al. (US 5,670,614) – teaching that plasticizing of polymers changes their Young’ modulus, Hossainy (US 2015/0359947) – teaching a plasticizer being an organic solvent vapor, Metzger (US 2,710,132) – teaching creating a three-dimensional frame from a planar frame, Rodgers et al. (US 2010/0002402) and Ko et al. (US 2017/0162791) – teaching a transferred flexible electronic device.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/14/22